DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2020 has been entered.
 

Information Disclosure Statement
IDS(es) submitted on 5/15/2020 has/have been considered.

Response to Arguments
Applicant's arguments filed 11/11/2019 have been fully considered but they are not persuasive.
Regarding the added features, it seems that Ahn still discloses receiving, from the UE, after sending the configuration ([0096]-[0098], [0109]: UE reporting back to BS BSI for beam recovery), and Baek discloses the communication between the BS and UE using RRC connection ([0139]).
.


Allowable Subject Matter
Claims 6, 8, 13, 15, 16 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9, 10, 12, 14, 17, 19, 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 2017/0367114; hereinafter Ahn) in view of Baek et al. (US 2016/0150435; hereinafter Baek).
Regarding claim 1, Ahn discloses a method for wireless communications performed by a base station (BS), comprising:
([0084]-[0086]: use of beamforming between the UE and BS); and
sending a configuration to the UE, the configuration including, one or more alternative beams for the UE to use to send one or more beam recovery messages to the BS when the transmit beam and the receive beam of the active beam pair subsequently become misaligned ([0010]-[0012] the UE receiving uplink grant from the BS that includes using the next best candidate beam for the UE to report to the BS beam information when beam mismatch/misalignment occurs; [0091]: performing beam recovery when the current serving beam is misaligned; [0095]-[0097]: BS allocating resource for UE to report beam misalignment and selecting an optimal beam; [0104]-[0106]: BS allocating a beam resource to the UE to perform beam refinement and recovery procedure);
receiving, from the UE, after sending the configuration ([0096]-[0098], [0109]: UE reporting back to BS BSI for beam recovery), a beam recovery message via at least one of the one or more alternative beams ([0092], [0099]: UE transmitting a scheduling request using beam recovery preamble), wherein the beam recovery message includes a random access channel message ([0106]-[0107], [0111]: use of random access channel to allocate resource); and
performing a random access channel procedure, based on the beam recovery message, with the UE via the at least one of the one or more alternative beams ([0092], [0099]; [0108]: UE performing the scheduling request; ([0106]-[0107], [0111]: use of random access channel to allocate resource).

Although it is hinted that a beam mismatch occurs between the BS and UE having an active beam pair, and the process of looking for the next best beam pair between the BS and UE is disclosed in Ahn paragraph [0015], it might be a bit unclear.
However, Baek does clearly disclose the beamforming communication between the BS and UE to incorporate specifically an active transmission and reception beam pair ([0058]: beamforming having a combination of transmission and reception pair for the BS and UE to communicate).
Furthermore, Baek discloses the communication between the BS and UE using RRC connection ([0139]).
Ahn and Baek are analogous art for they are communication systems using beamforming to communicate between the BS and UE. It would have been obvious to one ordinarily skilled in the art at the time of invention to incorporate Baek’s disclosure to emphasize the bi-directional communication between BS and UE using beamforming. 

Regarding claim 2, Ahn in view of Baek discloses the method of claim 1, wherein the BS sends the indication via a layer 1 (LI) signal (Baek: [0103]-[0105]: use of layer1 / layer 2 by the BS).

Regarding claim 3, Ahn in view of Baek discloses the method of claim 1, wherein the BS sends the indication via a layer 2 (L2) signal (Baek: [0103]-[0105]: use of layer1 / layer 2 by the BS).

(Baek: [0139]: BS sending RRC message to the MS to report the radio link failure).

Regarding claim 5, Ahn in view of Baek discloses the method of claim 1, further comprising:
configuring a threshold for the UE to use for selecting an alternative beam from the one or more alternative beams (Ahn: [0010]-[0012] tusing the next best candidate beam for the UE to report to the BS beam information when beam mismatch/misalignment occurs; Baek: [0095]-[096]; Table 1 of triggering events, wherein neighboring BS having better measurements than a threshold).

Regarding claim 7, Ahn in view of Baek discloses the method of claim 5, wherein the threshold comprises a minimum signal quality (Baek: [0095]-[096]; Table 1 of triggering events, wherein neighboring BS having better measurements than a threshold).

Regarding claim 9, Ahn in view of Baek discloses the method of claim 1, further comprising:
configuring the UE to use a particular transmit beam shape for sending the one or more beam recovery messages in one or more directions (Baek: [0057]-[0058]: use of wide beams in various direction can be implemented).

Regarding claim 10, Ahn discloses a method for wireless communications performed by a user equipment (UE), comprising:
communicating using beamforming with a base station (BS) via a transmit beam and a receive beam of an active beam pair ([0084]-[0086]: use of beamforming between the UE and BS); and
obtaining a configuration including one or more alternative beams for the UE to use to send one or more beam recovery messages to the BS when the transmit beam and the receive beam of the active beam pair subsequently become misaligned ([0091]: performing beam recovery when the current serving beam is misaligned; [0095]-[0097]: BS allocating resource for UE to report beam misalignment and selecting an optimal beam; [0104]-[0106]: BS allocating a beam resource to the UE to perform beam refinement and recovery procedure);
determining that the transmit beam and the receive beam of the active beam pair are misaligned ([0096]:determination of beam mismatch occurs);
in response to the determination, selecting an alternative beam from the one or more alternative beams after obtaining the configuration ([0096]-[0098], [0109]: UE reporting back to BS BSI for beam recovery) ([0012]: selecting the next best beam); and
performing a random access channel procedure via the selected alternative bea, by at least in part sending, to the BS, a beam recovery request via the selected alternative beam ([0092]: UE transmitting a scheduling request using beam recovery preamble; [0095]-[0097]: BS allocating resource for UE to report beam misalignment and selecting an optimal beam; [0099]; [0108]: UE performing the scheduling request), wherein the beam recovery request includes a random access channel message [0106]-[0107], [0111]: use of random access channel to allocate resource).

Although it is hinted that a beam mismatch occurs between the BS and UE having an active beam pair, and the process of looking for the next best beam pair between the BS and UE is disclosed in Ahn paragraph [0015], it might be a bit unclear.
However, Baek does clearly disclose the beamforming communication between the BS and UE to incorporate specifically an active transmission and reception beam pair ([0058]: beamforming having a combination of transmission and reception pair for the BS and UE to communicate).
Furthermore, Baek discloses the communication between the BS and UE using RRC connection ([0139]).

Ahn and Baek are analogous art for they are communication systems using beamforming to communicate between the BS and UE. It would have been obvious to one ordinarily skilled in the art at the time of invention to incorporate Baek’s disclosure to emphasize the bi-directional communication between BS and UE using beamforming.

Regarding claim 12, Ahn in view of Baek discloses the method of claim 11, wherein selecting the alternative beam comprises selecting the alternative beam based on a threshold obtained from the BS (Baek [0095]-[096]; Table 1 of triggering events, wherein neighboring BS having better measurements than a threshold).

Regarding claim 14, Ahn in view of Baek discloses the method of claim 12, wherein the threshold comprises a minimum signal quality (Baek: [0095]-[096]; Table 1 of triggering events, wherein neighboring BS having better measurements than a threshold).

Regarding claim 17, Ahn in view of Baek discloses the method of claim 10, further comprises:
obtaining a threshold (Baek [0095]-[096]; Table 1 of triggering events, wherein neighboring BS having better measurements than a threshold); and
declaring a radio link failure (RLF), based on no signal qualities of the alternative beams being greater than or equal to the threshold (Baek [0084]-[0085]: handover failure; [0139]).

Regarding claim 19, Ahn in view of Baek discloses the method of claim 10, further comprising:
obtaining a configuration to use a particular transmit beam shape for sending the one or more beam recovery messages in one or more directions (Baek: [0057]-[0058]: use of wide beams in various direction can be implemented).

Regarding claim 25, Ahn discloses an apparatus for wireless communications, comprising: 
a processor (inherent within the UE and BS) configured to:
([0084]-[0086]: use of beamforming between the UE and BS); and
cause the apparatus to send a configuration to the UE, the configuration including one or more alternative beams for the UE to use to send one or more beam recovery messages to the apparatus when the transmit beam and the receive beam of the active beam pair become subsequently misaligned ([0091]: performing beam recovery when the current serving beam is misaligned; [0095]-[0097]: BS allocating resource for UE to report beam misalignment and selecting an optimal beam; [0104]-[0106]: BS allocating a beam resource to the UE to perform beam refinement and recovery procedure); 
cause the apparatus to receive, from the UE after sending configuration ([0096]-[0098], [0109]: UE reporting back to BS BSI for beam recovery), a beam recovery message via at least one of the one or more alternative beams ([0092], [0099]: UE transmitting a scheduling request using beam recovery preamble), wherein the beam recovery message includes a random access channel message ([0106]-[0107], [0111]: use of random access channel to allocate resource); and
cause the apparatus to perform a random access channel procedure, based on the beam recovery message, with the UE via the at least one of the one or more alternative beams ([0092], [0099]; [0108]: UE performing the scheduling request; ([0106]-[0107], [0111]: use of random access channel to allocate resource)); and
a memory coupled with the processor (inherent within the UE and BS).


However, Baek does clearly disclose the beamforming communication between the BS and UE to incorporate specifically an active transmission and reception beam pair ([0058]: beamforming having a combination of transmission and reception pair for the BS and UE to communicate).
Furthermore, Baek discloses the communication between the BS and UE using RRC connection ([0139]).

Ahn and Baek are analogous art for they are communication systems using beamforming to communicate between the BS and UE. It would have been obvious to one ordinarily skilled in the art at the time of invention to incorporate Baek’s disclosure to emphasize the bi-directional communication between BS and UE using beamforming.

Regarding claim 26, Ahn in view of Baek discloses the apparatus of claim 25, wherein the processor is further configured to:
cause the apparatus to configure a threshold for the UE to use for selecting an alternative beam from the one or more alternative beams (Baek: [0095]-[096]; Table 1 of triggering events, wherein neighboring BS having better measurements than a threshold).

Regarding claim 27, Ahn discloses an apparatus for wireless communications, comprising: 
a processor (inherent within the UE and BS) configured to:
cause the apparatus to communicate using beamforming with a base station (BS) via a transmit beam and a receive beam of an active beam pair ([0084]-[0086]: use of beamforming between the UE and BS); and
obtain a configuration from the BS, the configuration including one or more alternative beams for the apparatus to use to send one or more beam recovery messages to the BS when the transmit beam and the receive beam of the active beam pair subsequently become misaligned ([0091]: performing beam recovery when the current serving beam is misaligned; [0095]-[0097]: BS allocating resource for UE to report beam misalignment and selecting an optimal beam; [0104]-[0106]: BS allocating a beam resource to the UE to perform beam refinement and recovery procedure); 
determine that the transmit beam and the receive beam of the active beam pair are misaligned ([0096]:determination of beam mismatch occurs);
select an alternative beam from the one or more alternative beams, in response to the determination after the apparatus obtains the configuration ([0096]-[0098], [0109]: UE reporting back to BS BSI for beam recovery), ([0012]: selecting the next best beam); and
cause the apparatus to perform a random access channel procedure by at least in part transmitting a beam recovery request via the selected alternative beam ([0092]: UE transmitting a scheduling request using beam recovery preamble; ([0095]-[0097]: BS allocating resource for UE to report beam misalignment and selecting an optimal beam; [0099]; [0108]: UE performing the scheduling request; [0096]: BS allocates transmission resource to UE to report back BSI for beam recovery), wherein the beam recovery request includes a random access channel message ([0106]-[0107], [0111]: use of random access channel to allocate resource); and
a memory coupled with the processor (inherent within the UE and BS).

Although it is hinted that a beam mismatch occurs between the BS and UE having an active beam pair, and the process of looking for the next best beam pair between the BS and UE is disclosed in Ahn paragraph [0015], it might be a bit unclear.
However, Baek does clearly disclose the beamforming communication between the BS and UE to incorporate specifically an active transmission and reception beam pair ([0058]: beamforming having a combination of transmission and reception pair for the BS and UE to communicate).
Furthermore, Baek discloses the communication between the BS and UE using RRC connection ([0139]).

Ahn and Baek are analogous art for they are communication systems using beamforming to communicate between the BS and UE. It would have been obvious to one ordinarily skilled in the art at the time of invention to incorporate Baek’s disclosure to emphasize the bi-directional communication between BS and UE using beamforming.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of Baek as applied to claim10 above, and further in view of Park et al. (US 2015/0257073; hereinafter Park).
Regarding claim 18, Ahn in view of Baek discloses the method of claim 10, wherein the transmit beam and the receive beam of active beam pair are misaligned and the method further comprises:
obtaining a threshold (Baek [0095]-[096]; Table 1 of triggering events, wherein neighboring BS having better measurements than a threshold);
detecting a beam from a neighboring cell (Baek [0095]-[096]; Table 1 of triggering events, wherein neighboring BS having better measurements than a threshold);

Ahn in view of Bark discloses all the particulars of the claim but is unclear about the limitation of 
performing a forward handover (HO) to the neighboring cell, based on a signal quality of the beam from the neighboring cell being greater than or equal to the threshold and all signal qualities of the alternative beams being less than the threshold.
However, Park does disclose the limitation of performing a forward handover (HO) to the neighboring cell, based on a signal quality of the beam from the neighboring cell being greater than or equal to the threshold and all signal qualities of the alternative beams being less than the threshold ([0094]: performing handover after acquiring neighboring measurements within the beam-forming environment).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK HUYNH whose telephone number is (571)272-7866.  The examiner can normally be reached on M-F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 





/CHUCK HUYNH/
Primary Examiner, Art Unit 2644